Citation Nr: 1313545	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  06-00 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to a compensable initial disability rating for status-post strain of the right thumb with residual pain.

3.  Entitlement to a compensable initial disability rating for atrophy of the left testicle with epididymitis.

4.  Entitlement to a compensable initial disability rating for status-post left varicocelectomy with persistent left varicocele from January 1, 2004 to August 9, 2006; to an initial disability rating in excess of 20 percent from August 10, 2006 to July 20, 2009; and to an initial disability rating in excess of 10 percent from July 21, 2009 to the present.


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to December 2003.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, D.C.  In August 2004 and September 2004, the Veteran submitted timely notices of disagreement (NOD) for the issues listed above.

In October 2005, the Veteran requested a hearing before a Decision Review Officer (DRO).  However, the Veteran withdrew that request in an October 2007 letter.

In March 2008, the Veteran presented sworn testimony during a Central Office hearing in Washington, D.C., which was chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In August 2008 and April 2011, the Board remanded the Veteran's claims.  The case has returned to the Board for appellate review.

In January 2013, the Veteran submitted additional statements with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider such newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Also, as the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.

Left Eye

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has obtained examinations of the Veteran's left eye in December 2006, August 2009 (with an associated March 2010 addendum), and November 2012.  Regrettably, an addendum opinion is again required in order to address the findings of the August 2009 and November 2012 examiners.

The Veteran testified at his March 2008 Board hearing that he experiences left eye pain, a "black spot" in his vision that moves when his eye moves, and dryness of the eye due to improper lubrication caused by a "lump" on his left eye.  See transcript, pp. 9-10.

As the Board discussed in its April 2011 remand, the August 2009 VA examiner determined that the Veteran does not have any foreign bodies in his left eye, but rather has a small pseudo pterygium located nasally in the left eye without any scars attached to it.  In a March 2010 addendum, the VA examiner stated that the Veteran's current pterygium was unrelated to the in-service foreign body in his left eye.  However, the Board found that the Veteran was also treated for a pterygium of the left eye in service, and noted that the August 2009 VA examiner did not comment on the in-service treatment for a pterygium or whether it may be related to the Veteran's current pterygium and optical complaints.  Therefore, in April 2011 the Board requested that the examiner provide an opinion as to that question.

A new left eye examination was provided in November 2012.  With respect to the pterygium, the examiner wrote:

Ptergyium [sic] left eye, [diagnosed] while [on] active duty around age 40 per patient [~15 years ago], not visually significant at this time.  It was apparently first identified while [on] active duty, evaluated and discussed at [length] whether to remove or leave alone.  It was decided to leave [it] alone.  Ptergyium [sic] is not any different today [than] it was described many years ago....It is not visually significant at this time.

The Board finds that a remand is required in order to obtain a more clear opinion as to whether the Veteran's in-service pterygium is at least as likely as not (i.e., 50 percent probability or greater) related to the Veteran's current pterygium and optical complaints.  The November 2012 VA examiner's opinion is ambiguous on this question; although he seems to be relating the Veteran's current pterygium to the one diagnosed in service, his use of the word "apparently" and the absence of a rationale renders his opinion inconclusive.  Moreover, the examiner's focus on the current severity of the Veteran's current pterygium (e.g., "not visually significant") rather than its etiology does not assist the Board, and cannot be relied on as a showing of no clinical diagnosis because the examiner acknowledged that the Veteran has pterygium.  Furthermore, even in the absence of visual significance, it remains possible that the current diagnosed pterygium could result in the pain and dryness of which the Veteran has complained, and the examiner failed to address these issues.

A more clear opinion is also required because the November 2012 examiner opined that the Veteran's "floater...are [sic] at least as likely as not due to Posterior Vitreous detachments."  A new opinion should be obtained for a clinician to explain the rationale for this conclusion, and also to determine whether it is at least as likely as not that the Veteran's posterior vitreous detachments are related to his service, including to the presence of metal in the Veteran's eye in service, or its removal.

Right Thumb

As an initial matter, the Board acknowledges that the Veteran has already appeared at four separate examinations of his right thumb-in October 2003, December 2006, July 2009, and October 2012.  The Board values the Veteran's time and regrets that a fifth examination is required in this case.

The Board is also cognizant that the intent of the Rating Schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Board recognizes the reference in the December 2012 supplemental statement of the case to 38 C.F.R. § 4.45 to show that, for the purpose of rating disability from arthritis, multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities are considered groups of minor joints, ratable on a parity with major joints.  The Board further recognizes that only one digit, the right thumb, is at issue here.  However, the United States Court of Appeals for Veterans Claims (Court) has held that that 38 C.F.R. § 4.59 applies to painful motion of the joints even when arthritis is not present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

A new examination is required in this case in order to obtain compliance with the Board's April 2011 remand at question 1, part c.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Board requested that, if the examiner finds that there is pain on motion of the joint, the examiner should state at what degree of movement the pain commences.  That instruction was not complied with.  Specifically, the October 2012 VA examiner found objective evidence of pain, and found that the Veteran could only bend his thumb to about 20 degrees, but did not state at what degree of movement the pain commenced.  As such a new examination is required to address that question.  Additionally, in determining the effect of the Veteran's painful motion on the applicable rating criteria, the examiner should state whether the Veteran has objective evidence of pain when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and whether he has objective evidence of pain when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228.

Left Testicle and Left Varicocele

At his March 2008 Board hearing, the Veteran's representative asserted that the Veteran is entitled to special monthly compensation under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.  See transcript, p. 13.  He asserted that the Veteran's genitourinary disabilities have rendered the Veteran unable to conceive children.  Id.

In the April 2011 remand, the Board found that although the July 2010 VA examiner had indicated that the Veteran's erectile dysfunction was most likely due to vascular disease, neither the July 2009 nor the July 2010 examiner addressed whether the symptoms of erectile dysfunction and/or urinary dysfunction were the result of the Veteran's service-connected genitourinary disabilities.  As such, the Board found those examinations to be inadequate.  Barr, supra.

In the subsequent October 2012 VA examination, the examiner found that the etiology of the Veteran's voiding dysfunction is his benign prostatic hypertrophy (BPH) and chronic prostatitis, and that the etiology of the Veteran's erectile dysfunction is his chronic prostatitis.  However, no rationales were provided, and the examiner did not address whether it is at least as likely as not that his service-connected (1) atrophy of the left testicle with epididymitis and/or (2) status-post left varicocelectomy with persistent left varicocele caused his loss of use of a creative organ.  A medical opinion as to those questions should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his claimed disabilities that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The RO should notify the Veteran that he may submit lay statements of the nature and onset of his left eye disorder symptoms, and of the nature and severity of his right thumb disorder symptoms, from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After associating all outstanding records regarding the Veteran's left eye disorder with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

a.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current pterygium is etiologically related to his military service period, including the pterygium noted in the Veteran's service treatment records.

b.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's current posterior vitreous detachments are related to his service, including to the presence of metal in the Veteran's eye in service, or its removal.

c.  The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's reported left eye pain, black spot in his vision that moves when his eye moves, or dryness of the eye are related to his service, including to the presence of metal in the Veteran's eye in service, or its removal.

The author should give a reasoned explanation for all medical opinions provided.  If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

An examination is not required unless the author of the medical opinion finds that it is necessary.

4.  After associating all outstanding records regarding the Veteran's right thumb disability with the claims folder, provide the Veteran with a VA examination to determine the current manifestations thereof.  The examiner should review the claims file and note this review in the report.

a.  The examiner should clearly describe all current manifestations of the Veteran's right thumb disability.

b.  If the examiner finds that there is pain on motion of the joint, the examiner should state at what degree of movement the pain commences.  If the examiner finds that there is no pain on motion of the joint, he or she should expressly state this.

c.  If the examiner finds that there is additional functional loss or additional loss of range of motion on repetitive use, he or she should describe exactly what additional loss of function and/or range of motion exists on repetitive use.

d.  The examiner should state whether the Veteran has objective evidence of pain in his right thumb when there is a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and whether he has objective evidence of pain in his right thumb when there is a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

5.  After associating all outstanding records regarding the Veteran's genitourinary disabilities with the claims folder, obtain a medical opinion.  The author should review the claims file and note this review in the report.

The examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the Veteran's service-connected (1) atrophy of the left testicle with epididymitis and/or (2) status-post left varicocelectomy with persistent left varicocele caused his loss of use of a creative organ.

The author should give a reasoned explanation for all medical opinions provided.  If the author is unable to provide a medical opinion, then he or she should provide statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

An examination is not required unless the author of the medical opinion finds that it is necessary.

6.  After conducting any further development deemed warranted, readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

